Appeal from an order of the Supreme *1336Court, Monroe County (John J. Ark, J.), entered September 27, 2014. The order withdrew the order of the court entered February 21, 2014, denied the motion of defendant for summary judgment and reinstated the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 15, 2015, and filed in the Monroe County Clerk’s Office on July 30, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Carni, Lindley and DeJoseph, JJ.